Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 1 of 21



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                      Case No. 19-20362-CR-WILLIAMS/TORRES


  UNITED STATES OF AMERICA,

        Plaintiff,

  v.

  SHAWN MICHAEL WRIGHT,

        Defendant.
  ___________________________________/

                        REPORT AND RECOMMENDATION
                     ON DEFENDANT’S MOTION TO SUPPRESS

        This matter is before the Court on Shawn Michael Wright’s (“Defendant”)

  motion to suppress physical evidence protected under the Fourth Amendment of the

  United States Constitution.    [D.E. 17].   The United States of America (the

  “Government”) responded to Defendant’s motion on February 14, 2020. [D.E. 29].

  An evidentiary hearing was held on this matter on February 18, 2020,1 and both

  parties submitted supplemental briefs on February 19, 2020.         [D.E. 31, 32].

  Therefore, the motion is now ripe for disposition.   After careful consideration of

  Defendant’s motion, the Government’s response in opposition, the testimony of the




  1      On February 4, 2020, Judge Kathleen M. Williams referred Defendant’s motion
  to the undersigned Magistrate for disposition. [D.E. 20].
                                           1
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 2 of 21



  witnesses, the oral arguments of counsel, and the supplemental briefs, the Court

  recommends that Defendant’s motion be GRANTED for the reasons set forth below.

                            I.     FINDINGS OF FACT

        On December 12, 2018, the Hollywood Police Department initiated an

  investigation into two occupied dwelling burglaries, one that included a sexual

  battery within the residence. Defendant was subsequently identified as a person of

  interest to these crimes, and law enforcement also discovered that Defendant had an

  active arrest warrant from the state of Michigan for the separate crime of home

  invasion.

        On the morning of December 18, 2018, detectives from the Hollywood Police

  Department, with the assistance of personnel from the Miami-Dade Police

  Department, coordinated to canvas an area Defendant was believed to frequent in

  Miami-Dade County. The team of officers consisted of eight to nine undercover units

  and a handful of marked police vehicles.       The law enforcement team knew

  Defendant’s date of birth and what he looked like based on a photograph they had of

  him. Surveillance teams began looking for him. Knowing what Defendant looked

  like, the law enforcement team spotted Defendant leaving his hotel room, number

  105 at the Sun N Surf Inn, at approximately 8:30 a.m. while Defendant walked

  towards a nearby gas station.

        The law enforcement team then approached Defendant at the gas station

  sometime between 8:30 a.m. and 8:50 a.m. to arrest him.      One of the arresting


                                          2
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 3 of 21



  officers was wearing a body camera, but only recorded forty-five seconds of his

  interaction with Defendant. The video starts at approximately 8:50 a.m. and shows

  at least five officers standing above Defendant while he is handcuffed and sitting on

  the ground leaned up against a gas pump. Before the video quickly ends, it shows

  another officer removing the contents of Defendant’s wallet during a search incident

  to arrest.

         The officers confiscated from Defendant’s wallet his hotel key card and found

  photo identifications of other people, but not a photo identification of Defendant.

  The officers then asked Defendant his name to confirm his identity.          Defendant

  initially provided the officers with a false name, but after further questioning from

  the officers, he provided his real name and date of birth. At that point, the officers

  were confident they arrested the correct person. Defendant was eventually placed

  in the back of a police car.

         While Defendant was arrested, maybe while handcuffed on the ground of the

  gas station or in the back of the police car, Defendant allegedly told the officers that

  he had “medical paperwork” in his hotel room that could help confirm his identity.

  The officers claimed they wanted to review the “medical paperwork” so they could

  further verify the identity of Defendant even though the alleged paperwork did not

  contain a photograph of Defendant. Defendant then purportedly requested that the

  officers allow him to retrieve the medical paperwork. While handcuffed in the back




                                             3
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 4 of 21



  of the police car, Defendant was driven by the officers to his hotel room located about

  a half-a-mile away from the gas station.

        The Miami-Dade Detective who apparently took the lead in the investigation

  from that point testified at the hearing.      Detective Jose Rodriguez (“Detective

  Rodriguez”) testified that the officers went to the hotel room at Defendant’s request.

  Suffice it to say that his testimony regarding the details of the events that followed

  was, at best, murky. His testimony was not supported by any other officer, by any

  body cam footage, or memorialized with a written consent form signed by Defendant.

  Nevertheless, the officer attested that the officers were allowing Defendant to return

  to the room so that Defendant could produce identification information to confirm

  what the officers already knew. Once outside Defendant’s hotel room, they did not

  unhandcuff Defendant to let him open his room door.             Defendant remained

  handcuffed. Instead the officers opened the door using Defendant’s key card while

  Defendant, for his “safety,” was kept to the side handcuffed. 2     The officers were

  worried about Defendant’s and their own personal safety because they felt Defendant

  might be “setting them up.”

        Upon opening the door with guns drawn, Detective Rodriguez claims that he

  immediately smelled a strong odor of marijuana and could see marijuana in plain




  2      Detective Jose Rodriquez could not remember if the officers confirmed with the
  hotel’s front desk that room 105 was registered in Defendant’s name before or after
  law enforcement initially approached the door.

                                             4
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 5 of 21



  sight while standing outside the open room.3 Detective Rodriguez and others then

  conducted a protective sweep of the room to ensure no other individuals were

  concealed within. After determining no one was in the room, Detective Rodriguez

  sealed the room and then slowly prepared a search warrant for the hotel room.

  Detective Rodriquez testified that the initial search and entry into the room occurred

  sometime between 8:00 a.m. and 9:00 a.m. He then submitted the five-page search

  warrant to a state judge via email at 4:13 p.m.

        Curiously, law enforcement never let Defendant show them where in the hotel

  room the medical paperwork was located. Instead, Detective Rodriguez claims he

  waited for the search warrant to be authorized before further searching the room.

  Yet the property sought in the search warrant only included items related to narcotics

  or drug abuse; it did not include property related to Defendant’s alleged prior crimes

  in Hollywood, Florida or Michigan nor did it make any reference to his “medical

  paperwork.”4    Once the search warrant was authorized, law enforcement conducted


  3       The Court notes that the search warrant contradicts the timeline of events
  testified to by Detective Rodriguez. The warrant states that Detective Rodriguez
  first smelled marijuana before opening the hotel room door. This is not the only fact
  proffered by the Government that is inconsistent. As a result, the Court does not
  provide substantial weight to inconsistent facts provided by the Government.
  4      The warrant listed the property sought as “marijuana, and/or other illegal
  narcotics, drug paraphernalia, and/or firearms, magazines, projectiles, spent casings,
  ammunition, holsters, and/or other firearm paraphernalia, and/or currency, titles,
  receipts, and other documents and records evidencing illegal activity, or that which
  would lead to the identification of persons responsible for the unlawful possession or
  distribution of controlled substances.”


                                            5
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 6 of 21



  a search of the hotel room and discovered a firearm and ammunition and evidence

  connecting Defendant to his alleged previous crimes. The potential medical records

  that could confirm Defendant’s identity were never found. On September 27, 2019,

  Defendant was indicted for one count of Possession of a Firearm and Ammunition by

  a Convicted Felon.

                                 II.      ANALYSIS

        Defendant’s motion aims to suppress the firearm and ammunition that were

  found during the search of his hotel room that occurred after the search warrant was

  authorized. Defendant argues that the probable cause supporting the warrant was

  based on evidence that was discovered during an unlawful entry into Defendant’s

  hotel room. According to Defendant, law enforcement initially opened his hotel room

  without his voluntary consent. The Court finds that the Government has failed to

  meet its burden that Defendant provided consent to open his hotel room door, and

  even if Defendant provided consent, it was not voluntarily given based on the

  circumstances.

        Because the attesting officer, Detective Rodriguez, had no first-hand

  knowledge of Defendant’s alleged prior crimes, the Court also does not find that the

  search warrant was supported by appropriate probable cause based on the alleged

  prior crimes of Defendant.




                                           6
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 7 of 21



        A.     Defendant Did Not Consent to Detective Rodriquez Opening his
               Hotel Room Door

        “The Fourth Amendment protects individuals from unreasonable search and

  seizure.”   United States v. Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001).        An

  individual staying in a hotel room has the same protections as a person staying in his

  home. See Stoner v. California, 376 U.S. 483, 490 (1964); United States v. Ramos,

  12 F.3d 1019, 1023 (11th Cir. 1994) (“Use of a motel room for lodging provides the

  same expectation of privacy as does a home.”). Warrantless searches and seizures

  inside a person’s home or one’s hotel room are presumptively unreasonable. Without

  a warrant, “a search is reasonable only if it falls within a specific exception to the

  warrant requirement.” United States v. Watkins, 760 F.3d 1271, 1278 (11th Cir. 2014)

  (quotation marks omitted).

        One such exception is a warrantless search or entry based on valid voluntary

  consent. Watkins, 760 F.3d at 1279; United States v. Garcia, 890 F.2d 355, 360 (11th

  Cir. 1989). The government bears the burden, by a preponderance of the evidence,

  that a defendant’s consent was freely given and voluntary and not an acquiescence to

  a claim of lawful authority. See Florida. v. Royer, 460 U.S. 491, 497 (1983); United

  States v. Duncan, 356 F. App’x 250, 252 (11th Cir. 2009); United States v. Johnson,

  608 F. App’x 764, 767 (11th Cir. 2015).

        “The standard for measuring the scope of a suspect’s consent under the Fourth

  Amendment is that of objective reasonableness – what would the typical reasonable

  person have understood by the exchange between the officer and the suspect.”

                                            7
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 8 of 21



  Florida v. Jimeno, 500 U.S. 248, 250-51 (1991). However, “a search is impermissible

  when an officer does not conform to the limitations imposed by the person giving

  consent.” United States v. Zapata, 180 F.3d 1237, 1242 (11th Cir. 1999).

        The “plain view” exception to the Fourth Amendment warrant requirement

  permits a law enforcement officer to seize what is incriminating evidence or

  contraband when it is discovered in a place where the officer has a right to be.

  Washington v. Chrisman, 455 U.S. 1, 5-6, 8 (1982) (finding that narcotics in a dorm

  room were in “plain view” when observed by an officer standing in the hallway outside

  the dorm room). If an arresting officer has an express invitation, he can accompany

  an arrestee into his home. See id. at 6 (holding that it was not a violation of the

  Fourth Amendment for an officer to follow an arrestee to the entrance of his dorm

  room); United States v. Harness, 453 F.3d 752, 754 (6th Cir. 2006) (noting there was

  consent to enter a defendant’s home when the arresting officer asked the defendant

  if he “needed anything . . . inside [his] house” after defendant was arrested on his

  front porch, and the defendant responded that he needed his “wallet, keys and

  cigarettes,” and then the officers followed him inside once the defendant entered his

  house); United States v. Butler, 980 F.2d 619, 620 (10th Cir. 1992) (finding consent to

  enter a defendant’s home when an officer asked the defendant if he had any shoes to

  wear because he was barefoot sitting outside his home, and the defendant said he had

  some in his home and then led the officer inside); cf. Watson v. City of Bonney Lake,

  506 F. App’x 555, 556-57 (9th Cir. 2013) (concluding officers violated the scope of


                                            8
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 9 of 21



  defendant’s consent when “[a]fter receiving an initial verification of [defendant’s]

  identity, the officers . . . instructed [defendant] to retrieve his driver’s license from

  his home to prove [whom he was],” and when defendant was exiting his home with

  the wallet, officers met him at the door and then began to search the home after

  pushing him inside).

        Here, there is no disagreement that the narcotics found in Defendant’s hotel

  room were in plain view once Detective Rodriguez opened the door.            And under

  Chrisman, Detective Rodriguez had the right to follow Defendant if he entered his

  own hotel room for the purpose of obtaining identification. 455 U.S. at 7 (“It is not

  ‘unreasonable’ under the Fourth Amendment for a police officer, as a matter of

  routine, to monitor the movements of an arrested person, as his judgment dictates,

  following the arrest.”).   But, critically, the preponderance of the evidence shows

  that these officers never accompanied Defendant into his hotel room.                 The

  Government merely relies on subjective conclusions that Defendant consented to the

  officers opening his hotel room door and entering without him.

        For instance, the Government believed that Defendant provided “limited

  verbal consent for law enforcement to open his hotel room door and retrieve

  paperwork that would confirm his identity.” However, the Government does not

  identify any specific evidence that shows Defendant gave verbal consent of any kind

  for the officers to look for Defendant’s paperwork in his hotel room. The officers thus




                                             9
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 10 of 21



   unlawfully opened the hotel room door, purportedly to look for that paperwork, while

   Defendant was kept to the side handcuffed and under arrest.

         The record is also sparse with details surrounding the circumstances of how

   and when Defendant asked to retrieve the medical documents that could prove his

   identity. We do not know which officer Defendant made this request to, if it occurred

   in the police car, at the gas station, or possibly later, what type of conversation or

   questioning took place immediately prior, if they discussed where the identifying

   documents could be found in the room, or how far Defendant was from the room when

   they entered it. So, in other words, we have no tangible evidence of either verbal or

   implied consent that Defendant purportedly gave to justify a warrantless entry into

   the room. Instead the preponderance of the evidence supports our finding that, at

   best, we have clear acquiescence to lawful authority in not objecting to the opening of

   the hotel room door. That is very different from express consent. Compare United

   States v. Edmondson, 791 F.2d 1512, 1515 (11th Cir. 1986) (FBI agents investigating

   a bank robbery surrounded suspect’s apartment, drew their weapons, knocked on the

   door yelling, “FBI. Open the door,” which caused suspect to open door, step back, and

   placed his hands upon his head; this was deemed evidence of “acquiescence to a show

   of official authority.”), with United States v. Ramirez-Chilel, 289 F.3d 744, 751 (11th

   Cir. 2002) (implied verbal consent present where defendant only yielded right of way

   to officers who did not have weapons drawn, did not surround property in large




                                             10
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 11 of 21



   numbers, and who only asked if there was evidence of counterfeit documents at the

   residence).

         The objective facts also do not demonstrate that a reasonable officer would

   believe that Defendant was providing consent to enter his hotel room without him.

   The evidence shows that Defendant said he could provide identification

   documentation that was back in his hotel room; he was then taken to the hotel room

   number 105, which number the officers already knew from watching him earlier in

   the day, while he was in the back of a police car; and then the officers used the key

   card they took from him earlier to open the door while he was kept handcuffed and to

   the side of the room. These facts do not show that Defendant verbalized that they

   could enter and search his room for his identification documents. Nor is there any

   evidence that the officers asked to enter or search his room and that Defendant

   agreed to such explicit request.

         The Government contends that the fact Defendant provided his key card to the

   officers is evidence he impliedly consent for the officers to open the hotel room door.

   Yet the record shows that the officers confiscated the key card from Defendant during

   their search incident to arrest. Forcefully obtaining the key card before Defendant

   allegedly provided his verbal consent to the search does not support that the officers

   were objectively reasonable in their conclusion that Defendant was providing implied

   consent to enter his hotel room under those circumstances.5



   5     Detective Rodriquez’s search warrant does state that Defendant “advised to
                                          11
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 12 of 21



         The Government also argues that Defendant failed to provide any evidence to

   contradict the government’s evidence that he gave verbal consent by Defendant not

   testifying. That contention also fails. In the first place, it is inconsequential when

   the government has failed to meet its initial burden and provide enough evidence that

   Defendant gave consent to search his hotel room.       Thus, there was nothing for

   Defendant to contradict by testifying. The officer’s testimony, even if believed, did

   not reveal tangible evidence of express consent necessary for the government to meet

   its burden of proof by the preponderance of the evidence.

         In the second place, this is a case where we can also find that the officer’s

   testimony may be discounted under the rule that testimony that is “exceedingly

   improbable” or “contrary to the laws of nature” need not be accepted.       See, e.g.,

   Ramirez–Chilel, 289 F.3d at 749. Had the officer testified that the Defendant wanted

   to show his arresting officers documents from his room that supported his claim that

   he was not the individual they were looking for, then his version of the events would

   have been more probable and thus credible. His testimony was the exact opposite.

   Having confronted the Defendant with his true name, having obtained from the

   Defendant a concession that he was in fact the Shawn Michael Wright they were

   looking for, the Officers allowed Defendant to go back to his room to produce “medical




   use the key card he was carrying to open the door and that no one was in the room.”
   But Detective Rodriquez’s testimony failed to corroborate this fact, and it is
   contradicted by his testimony that Defendant asked to be able to go into the room
   himself to retrieve the identification documents.
                                              12
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 13 of 21



   paperwork” that could verify that he was Shawn Michael Wright.                  Highly

   improbable indeed.

         But we need not go as far as finding that the sole officer who testified on this

   point, Detective Rodriguez, was not telling the truth. To us, he seemed to testify in

   good faith. We thus conclude that he believed that he had gotten consent out of the

   Defendant based upon the lack of objection that he received from Defendant when

   the topic of going back to the hotel room came up. The officer likely interpreted this

   silence as implied consent. That is more probable and not based upon the fact the

   officer actually never explained in any persuasive detail what questions he posed to

   the Defendant that led to Defendant’s verbal consent back.       The testimony was

   entirely conclusory and indefinite. The officer’s testimony thus left us wanting more.

   The government never provided it. And this failure to corroborate the extent of the

   verbal consent is fatal to the government’s position. Cf. Johnson, 608 F. App’x at

   768 (verbal consent found where agents “had a hotel employee knock on the door to

   Room 509 under the pretense of room service and when the door opened, the employee

   stepped away and the agents identified themselves, exhibited their credentials and

   explained they were conducting a follow-up investigation. [T]he conversation was

   very cordial, Cooper invited them in, walked over to the bed and sat down.”).

         The ultimate problem for the government in this case is that our determination

   cannot be based on the subjective impression of this particular officer. It must be

   based on a determination based on the totality of the circumstances evidencing


                                            13
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 14 of 21



   sufficient indicia of consent to a reasonable officer. See, e.g., Schneckloth, 412 U.S.

   at 248-49; Florida v. Jimeno, 500 U.S. at 250-51. Under that objective measure, the

   government’s theory of express or implied consent does not pass muster.            The

   handcuffed Defendant, who was questioned, arrested, and delivered back to his hotel

   room, did not provide reliable express or implied consent for the entry into his

   protected room. We do not have footage of express consent. We do not have a signed

   consent form (which is typically the case in cases involving Miami-Dade

   investigations). We do not have any tangible evidence of reliable consent other than

   acquiescence to lawful authority. Hence, whether the subsequent entry was in good

   faith or not, the entry was unlawful.

         In sum, the government has failed to show by a preponderance of evidence that

   Defendant provided consent to open and search his hotel room without him present.

   The motion should thus be Granted on this basis alone.

         B.     If there was Consent, it was not Voluntary

         Even if Defendant provided express or implied consent to the officers to open

   his hotel room door, it was not voluntarily provided based on the totality of the

   circumstances.

         One exception to conduct a search without a warrant is obtaining voluntary

   consent.   Garcia, 890 F.2d at 360.      “Voluntariness is a question of fact to be

   determined from all the circumstances.” Ohio v. Robinette, 519 U.S. 33, 40 (1996)

   (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 248-49 (1973).        A court must


                                             14
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 15 of 21



   “analyze the facts and balance the suspect’s right to be free from coercive treatment

   with the needs of the government to conduct legal searches.”         United States v.

   Rodriguez Perez, 2020 WL 105000, at *3 (11th Cir. Jan. 9, 2020).

         Several factors, each non-dispositive, may be considered in deciding whether

   or not there was voluntary consent.     These factors include defendant’s custodial

   status, the presence of coercive police procedure, the extent and level of the

   defendant’s cooperation with police, the defendant’s awareness of his right to refuse

   to consent to the search, the defendant’s education and intelligence, and,

   significantly, the defendant’s belief that no incriminating evidence will be found.

   Compare id. at *4 (noting that the facts of a defendant being detained at a gas station

   and placed in handcuffs are factors showing that a defendant was somewhat

   pressured), and United States v. Pena-Saiz, 161 F.3d 1175, 1177-78 (8th Cir. 1998)

   (holding consent was not voluntary when officers never informed defendant that she

   was free to leave or that she did not have to answer their questions, they repeatedly

   requested to pat-her-down, and kept her in custody for twenty-one minutes before she

   consented), with United States v. Espinosa-Orlando, 704 F.2d 507, 510 (11th Cir.

   1983) (finding consent was voluntary when agents asked defendant in a

   conversational tone, whether he gave permission to search his vehicle that was in

   front of him and defendant said “yes,” and noting that facts that could show consent

   was not voluntary could include the defendant being handcuffed, placed in a police

   vehicle, or transported away from the location of the arrest).


                                             15
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 16 of 21



           Here, each factor favors finding that Defendant’s consent was not voluntary.

   Defendant was arrested, handcuffed, and placed in the back of a police car. There

   were at least ten officers involved in his arrest with at least five surrounding him

   while he was on the ground outside the gas station. Defendant did not initially

   cooperate with the police when he provided a false name.       There is no evidence

   Defendant was given a Miranda warning nor that he knew he could refuse consent

   to a search of his hotel room. The Government provides no evidence of Defendant’s

   education or intelligence level.      Defendant should have also believed that

   incriminating evidence would have been found as Detective Rodriguez testified that

   there was a felony amount of marijuana on the dresser that was visible as soon as the

   door was opened.      The room also contained a firearm, ammunition, and what

   appears to be a bulletproof vest.

           Moreover, the Government never provided an exact time when Defendant

   provided his alleged consent and provides an unreliable time when it initially entered

   the hotel room. The Court can only find that Defendant was arrested before 8:50

   a.m., and the search warrant was submitted at 4:13 p.m. Thus, it is possible that

   Defendant was held in custody for a significant time before he consented to the

   limited search of his hotel room.   Each minute that passes in custody is further

   evidence that the consent may be under duress. This potential length of custody also

   shows that the officers had ample time to have Defendant sign a Consent to Search

   Form.     Couple this with the non-emergency reason to retrieve the alleged


                                            16
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 17 of 21



   identification documents – the officers already had a photograph of Defendant and

   date of birth to confirm his identity – and there is no logical nor persuasive reason

   that the officers did not have time to obtain express voluntary consent in writing.

         The Government mainly relies on one case in arguing Defendant’s limited

   consent was voluntary based on the circumstances. In United States v. Garcia, the

   defendant was arrested outside his home and then placed on his living room couch

   and read his Miranda rights.      890 F.2d at 358.      At first, the defendant only

   consented to a limited search of his home, but after the officers did not accept this

   consent and said they would attempt to obtain a search warrant, the defendant said,

   “go ahead and search the house.” Id. The court in Garcia noted that the defendant

   was not “lying on the ground . . . with four agents towering over him” like in Espinosa-

   Orlando, and that the defendant should have felt comfortable sitting in his own living

   room. Id. at 361. But the court then noted that because there were fourteen agents

   involved in his arrest and that he was handcuffed, the defendant was under some

   pressure. Ultimately, these facts in Garcia were not enough for the appellate court

   to find that the district court was clearly erroneous in finding the defendant’s consent

   to search his home was voluntary. Id. at 359.

         Garcia is clearly distinguishable from this case. To begin with, Defendant

   was handcuffed and lying on the ground with at least five agents standing above him

   while they went through the contents of his wallet. It is not clear if Defendant was

   on the ground when he gave consent or if he was in the back of the police car, but


                                             17
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 18 of 21



   neither is equivalent to sitting on his living room couch. Next, the two facts that

   show there was some pressure in Garcia are also present here: there were at least a

   double-digit number of officers involved in his arrest and he was handcuffed.

         All the specific facts noted in Garcia and Espinosa-Orlando that would favor a

   finding that consent was not voluntary are present here: Defendant was handcuffed,

   placed on the ground outside of a gas station, had more than four officers towering

   above him, he was placed in the back of a police car, he was transported away from

   the place of the arrest, a large amount of agents were involved in his arrest, and he

   was not given Miranda rights.

         The best piece of objective evidence for the Government that Defendant

   consented to the search voluntarily is the possibility that he told the officers to use

   his key card to access the room once they arrived at the room.         If this is true,

   however, this means that Defendant only provided consent after he was driven away

   from where he was arrested, escorted to his hotel room, all while he was still

   handcuffed and surrounded by police officers. This is even strong evidence that his

   consent was not voluntary and instead amounted to acquiescence to lawful authority.

   See Edmondson, 791 F.2d at 1515.

           To boot, no evidence was presented by Detective Rodriguez or anyone else at

   the scene as to the method and manner by which the Defendant provided his express

   consent. We have no evidence that he was not threatened or intimidated, as to his

   specific interactions, or even as to whether he even ever engaged in conversation.


                                             18
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 19 of 21



   We only have the conclusion that voluntary consent was given based on the

   Defendant’s curious request to produce paperwork to verify what the officers

   suspected. That is hardly the stuff that voluntary consent is made of. Cf. United

   States v. LeBeau, 867 F.3d 960, 971 (8th Cir. 2017) (“Although the facts that Gerald

   was handcuffed and was not given Miranda warnings weigh in Gerald’s favor, other

   facts support the court’s finding of voluntariness: The agents did not threaten or

   intimidate Gerald, the agents told Gerald that he was not under arrest and that they

   wanted to ask him questions about the woman in his room, the agents informed

   Gerald that he did not have to speak with them, Gerald was cooperative with the

   agents and engaged them in conversation, . . .”).

         We must also consider the need of the Government to conduct legal searches.

   See Rodriguez Perez, 2020 WL 105000, at *3.          First, the officers already had a

   photograph of Defendant and Defendant confirmed his date of birth; Detective

   Rodriguez testified that this information was normally sufficient to confirm an

   identity of a suspect to make an arrest.        Second, the officers had evidence that

   Defendant had false identifications in his wallet, so it was reasonable to think any

   further identification documentation provided by Defendant could also be false, so

   even it did really exist, it probably would not have been helpful to confirm his identity

   anyway. Third, the officers had ample time to have Defendant sign a Consent to

   Search Form as there was no exigent circumstances present. Finally, the officers

   were concerned about being “setup” and thought there could be gun fire coming from


                                              19
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 20 of 21



   the hotel room once they entered. As a result, the need for the officers to conduct

   the search here was very low as there was no reason to bring Defendant to a potential

   gun fight to retrieve unnecessary identification documents.

         Considering the specific facts of this case, the analysis of the factors discussed

   above, combined with the low need of the officers to conduct the search, the Court

   cannot find there is a preponderance of evidence that Defendant’s consent was

   voluntary.   As a result, the Government has failed to meet its burden that the

   consent exception to the warrant requirement does apply.

         C.     The Search Warrant Is Not Supported by Probable Cause

         The Government finally argues that the authorized search warrant that led to

   the discovery of the firearm and ammunition was still supported with appropriate

   probable cause as it did not rely upon post-entry of the hotel room observations. A

   reading of the property sought in the search warrant shows that the search warrant

   was entirely based on Detective Rodriguez’s observation of marijuana and drug

   paraphernalia during his unlawful entry into the hotel room. Further, Detective

   Rodriguez could not attest to any of the facts related to Defendant’s alleged prior

   crimes because he had no first-hand or investigatory knowledge of them.

   Accordingly, the search warrant was not supported by probable cause prior to the

   Government’s unlawful entry into Defendant’s hotel room.6



   6     We note that many of these facts may have been relied upon in the issuance of
   a second search warrant related more directly to the Hollywood investigation. Our
   conclusion here obviously has no bearing on any proceedings or challenges made in
                                           20
Case 1:19-cr-20632-KMW Document 33 Entered on FLSD Docket 02/21/2020 Page 21 of 21



                       III.     CONCLUSION & RECOMMENDATION

         For the foregoing reasons, the Court RECOMMENDS that Defendant’s

   motion to suppress be GRANTED.        The evidence obtained as a product of the initial

   unlawful entry should be suppressed.

         Pursuant to Local Magistrate Rule 4(b), the parties have until February 24,

   2020, to file written objections, if any, with the District Judge. Failure to timely file

   objections shall bar the parties from de novo determination by the District Judge of

   any factual or legal issue covered in the Report and shall bar the parties from

   challenging on appeal the District Judge’s Order based on any unobjected-to factual

   or legal conclusions included in the Report. See 28 U.S.C. § 636(b)(1); 11th Cir. Rule

   3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v.

   Comm’r of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

         DONE AND SUBMITTED in Chambers at Miami, Florida, this 21st day of

   February, 2020.

                                                   /s/ Edwin G. Torres
                                                   EDWIN G. TORRES
                                                   United States Magistrate Judge



   that case. Indeed a state court prosecution for unlawful weapons possession may be
   viable in that case. For our purposes, however, we do not rely on the second search
   warrant given that the Government did not present any inevitable discovery or
   independent source theory in this case. The government did not introduce any
   evidence with which we could make such a finding and thus those issues are waived.
   The government only relied on the consent exception to the warrant requirement for
   the initial entry, which exception does not apply here.


                                              21
